[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            MAY 8, 2006
                                                          THOMAS K. KAHN
                              No. 05-14109                    CLERK



               D. C. Docket No. 03-01170 CV-ORL-22-DAB


ACTION SECURITY SERVICES,
INC., a Florida corporation,

                                                     Plaintiff-Appellant,

                                  versus

AMERICA ONLINE, INC.,
a foreign corporation,

                                                     Defendant-Appellee.



                Appeal from the United States District Court
                    for the Middle District of Florida


                              (May 8, 2006)

Before TJOFLAT, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      This appeal challenges the district court's order granting appellee summary

judgment on the ground that the district court improperly resolved material issues

of fact that should be submitted to a jury. We are not persuaded. In our view,

appellant simply failed to present any admissible evidence sufficient to withstand

appellee's motion for summary judgment.

      AFFIRMED.




                                         2